The opinion of the court was delivered by'
Milleb, J.
The defendant appeals from a sentence for burglary.
He relies on a bill of exceptions to the ruling against the question whether the prosecuting witness had not made statements to the witness on the stand in reference to the facts of the case. On objection the court refused to permit the question on the ground it was thus sought to impeach the testimony of the prosecuting witness without previously asking him the usual questions as to the statements claimed to have been made by him.
The argument is that the bill concedes the testimony sought to be introduced was to impeach that of the prosecuting witness by contradicting him, which it is claimed was the right of the defendant. The right of contradicting the State’s witness by competent testimony is undoubted. But the statements of the prosecuting witness to the witness on the stand were inadmissible, because hearsay. If admitted it is to impeach the credit of the State’s witness by proof of his contradictory statements, but such proof is not per*503mitted unless the attention of the witness is first called to the imputed contradiction and an opportunity thus afforded him of explanation. 1 Greenlief on Evidence, par. 462. The judge of the lower court applied this rule. The argument for defendant attaches importance to the expression of the judge in signing the bill, that the testimony was offered to impeach the testimony instead of the credit of the witness. This is a mere verbal distinction. Then, too, if the ruling was manifestly right the reason assigned is immaterial.
It is therefore ordered, adjudged and decreed that the sentence be affirmed with costs.